Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art King does not teach "using the hysteresis model to determine a first corrected pulse amplitude of a first corrected pulse within the corrected pulse sequence based on a measure of the induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein determining the first corrected pulse amplitude of the first corrected pulse is based on the hysteresis model and a value of at least a second corrected pulse amplitude of a second corrected pulse that occurs earlier in the corrected pulse sequence than the first corrected pulse" (Emphasis supplied). Applicant further clarifies that while King may describe reset gradients 54/56 as correction gradients, King fails to describe reset gradients 54/56 as corrected gradients including a "second corrected pulse amplitude," as required by claim 1.
Examiner respectfully disagrees. The waveforms 54/56 describe by King are disclosed by the specification as “a series of gradient pulses of alternating polarity and steadily decreasing amplitude… the integral of the gradient waveform could be made zero so that the net added gradient is zero” and can be considered as “correction gradients” (as argued by the applicant above).  Therefore, the claimed “first corrected pulse amplitude of a first corrected pulse” will equate to the amplitude of third/fourth/last gradient pulse in the series of 54/56 (see annotated Fig. 10 below). It is considered a “first corrected pulse amplitude” because the amplitude of the third/fourth/last gradient pulse in the series 54/56 depends from the hysteresis model and a value of at least a another corrected pulse amplitude of another corrected pulse (second gradient pulse) that occurs earlier in the corrected pulse sequence than the second/third/last gradient pulse [Fig. 9-10 and Col. 6, lines 17-34, wherein the amplitudes of the gradient pulses in the series are determined so the integral of the waveform is zero. Therefore, the amplitudes of each gradient pulse depends on the amplitudes of the other gradient pulses in the waveform 54/56 (including earlier gradient pulses). The 2nd corrected pulse will depend on at least the gradient amplitude before it so the integral is zero. The 1st corrected pulse (shown below) will depend on the 2nd corrected pulse. Therefore, all pulses are considered “corrected” according to the claim limitations. The waveforms 54/56 are dependent on the hysteresis model as well, (Col. 6, lines 17-34). See also annotated Fig. 10 of King to help illustrate (same can be done for Fig 9 of King).]. 

    PNG
    media_image1.png
    385
    515
    media_image1.png
    Greyscale

This reasoning satisfies the claim language of “wherein determining the first corrected pulse amplitude of the first corrected pulse is based on the hysteresis model and a value of at least a second corrected pulse amplitude of a second corrected pulse that occurs earlier in the corrected pulse sequence than the first corrected pulse”. 
	Further, King teaches appending the reset gradients 54/56 to the pulse sequence. Therefore, the claimed “target pulse sequence” is equivalent the pulse sequence before appending and the “corrected pulse sequence” is equivalent to pulse sequence after the appending. Therefore, the reset gradients 54/56 are all considered “corrected pulses” because they are used to form the corrected pulse sequence.
Therefore, the arguments are not considered persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 12-18, 29, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 29, and 55 of copending Application No. 17/484,378 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18, 29, and 55 of app ‘378 includes all the limitations disclosed in claims 1-9, 12-18, 29, and 55 of the current application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-18, 29, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,291,997), in view of Li (“Finite element analysis of gradient z-coil induced eddy currents in a permanent MRI magnet”).

Regarding claim 1, King teaches an apparatus for controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the apparatus comprising: 
	at least one computer hardware processor [See Fig. 1, see computer system 107 and system control 122.]; and 
	at least one computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor [See Fig. 1, see computer system 107 and system control 122.], cause the at least one computer hardware processor to perform a method comprising: 
	receiving information specifying at least one target pulse sequence [See Fig. 6, wherein a pulse sequence is shown. See also Figs. 9-10 and rest of reference.]; 
	determining a corrected pulse sequence to control the at least one gradient coil based on the at least one target pulse sequence and a hysteresis model of induced magnetization in the MRI system caused by operation of the at least one gradient coil [See Figs. 9-10, wherein a correct pulse sequence is determined and uses the reset gradients 54/56 to reduce the residual magnetization. The correction gradients are determined using a hysteresis model and amplitudes of preceding correction gradients. See also rest of reference.], wherein determining the corrected pulse sequence comprises: 
		using the hysteresis model to determine a first corrected pulse amplitude of a first corrected pulse within the corrected pulse sequence based on a measure of the induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein determining the first corrected pulse amplitude of the first corrected pulse is based on the hysteresis model and a value of at least a second corrected pulse amplitude of a second corrected pulse that occurs earlier in the corrected pulse sequence than the first corrected pulse, and wherein the hysteresis model is used to adjust the at least one target pulse sequence to result in the corrected in the corrected pulse sequence [Fig. 9-10, wherein the reset gradient 54/56 are formed by a plurality of gradients. The reset gradients are based on a hysteresis model (Col. 6, lines 17-34). Also, the last reset gradient in the series of reset gradients are based on the reset gradients that occur before the last reset gradient because the amplitudes of all gradients are meant to be sinusoidal/slowly decreasing and the integral of the reset gradients is zero. Therefore, the reset gradient waveforms are based on previous amplitudes and a hysteresis model. See also rest of reference.]; and 
	controlling, using the corrected pulse sequence, the at least one gradient coil to generate one or more gradient pulses for imaging a patient [See Figs. 9-10 and rest of reference.].
	However, King is silent in teaching wherein the hysteresis model comprises a plurality of weights and wherein the plurality of weights are used to adjust the pulse sequence.
	Li, which is also in the field of MRI, teaches wherein the hysteresis model comprises a plurality of weights and wherein the plurality of weights are used to adjust the pulse sequence [See Page 149-151. See also rest of reference.]. Li further teaches wherein the plurality of weights are used to adjust the at least one target pulse sequence to result in the corrected pulse sequence [Page. 149-151, wherein the hysteresis model (with weights) is used for compensation and control of the MRI to execute pulse sequences.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li because King teaches that magnetic elements in MRI apparatuses cause hysteresis, which will cause perturbations/distortions. Li teaches using a Preisach model can be used for detailed analysis of hysteresis in MRI apparatuses and can be used to correct effects of hysteresis [Li - See Page 151. See also rest of reference.], which is an object of King. By combining the teachings of King and Li, it would have been obvious to try using a Preisach model with the hysteresis model in order to determine a  plurality of weights and wherein the plurality of weights are used to adjust the at least one target pulse sequence to result in the corrected pulse sequence.

Regarding claim 2, King and Li teach the limitations of claim 1, which this claim depends from.
King further teaches wherein the corrected pulse sequence includes a corrected gradient pulse sequence and controlling the at least one gradient coil comprises driving the at least one gradient coil with the corrected gradient pulse sequence such that a strength of a gradient field formed in at least a portion of an imaging region of the MRI system is a target magnetic field strength that the target pulse sequence is designed to achieve [Figs. 9-10, wherein the reset gradient waveforms correct the pulse sequence such that there is no residual magnetization. See also rest of reference.].

Regarding claim 3, King and Li teach the limitations of claim 1, which this claim depends from.
King further teaches wherein determining the corrected pulse sequence is further based on a current state of the hysteresis model [Fig. 9-10, wherein the reset gradient 54/56 are formed by a plurality of gradients. The reset gradients are based on a hysteresis model (Col. 6, lines 17-34). See also Fig. 4 and rest of reference.].

Regarding claim 4, King and Li teach the limitations of claim 1, which this claim depends from.
However, King is silent in teaching wherein the hysteresis model comprises a plurality of lower magnetic field strength values and a plurality of upper magnetic field strength values, wherein each of the plurality of weights is associated with a respective one of the plurality of lower magnetic field strength values and a respective one of the upper magnetic field strength values.
Li further teaches wherein the hysteresis model comprises a plurality of lower magnetic field strength values and a plurality of upper magnetic field strength values, wherein each of the plurality of weights is associated with a respective one of the plurality of lower magnetic field strength values and a respective one of the upper magnetic field strength values [See Page 151. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li because King teaches that magnetic elements in MRI apparatuses cause hysteresis, which will cause perturbations/distortions. Li teaches using a Preisach model can be used for detailed analysis of hysteresis in MRI apparatuses and can be used to correct effects of hysteresis [Li - See Page 151. See also rest of reference.], which is an object of King. By combining the teachings of King and Li, it would have been obvious to try using a Preisach model with the hysteresis model in order to determine a  plurality of weights and wherein the plurality of weights are used to adjust the at least one target pulse sequence to result in the corrected pulse sequence.

Regarding claim 5, King and Li teach the limitations of claim 4, which this claim depends from.
	However, King is silent in teaching wherein the hysteresis model comprises a Preisach model.
	Li further teaches wherein the hysteresis model comprises a Preisach model [See page 151. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li because King teaches that magnetic elements in MRI apparatuses cause hysteresis, which will cause perturbations/distortions. Li teaches using a Preisach model can be used for detailed analysis of hysteresis in MRI apparatuses and can be used to correct effects of hysteresis [Li - See Page 151. See also rest of reference.], which is an object of King. By combining the teachings of King and Li, it would have been obvious to try using a Preisach model with the hysteresis model in order to determine a  plurality of weights and wherein the plurality of weights are used to adjust the at least one target pulse sequence to result in the corrected pulse sequence.

Regarding claim 17, King and Li teach the limitations of claim 4, which this claim depends from.
	King further teaches ferromagnetic elements in the MRI apparatus See Col. 2, lines 51-67.].
	However, King is silent in teaching wherein the MRI system comprises a ferromagnetic yoke.
	Li, which is also in the field of MRI, teaches wherein the MRI system comprises a ferromagnetic yoke [Page 149 and Fig. 1.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li because King teaches that magnetic elements in MRI apparatuses cause hysteresis, which will cause perturbations/distortions. Li teaches using a Preisach model can be used for detailed analysis of hysteresis in MRI apparatuses and can be used to correct effects of hysteresis [Li - See Page 151. See also rest of reference.], which is an object of King. By combining the teachings of King and Li, it would have been obvious to try using a Preisach model with the hysteresis model in order to determine a  plurality of weights and wherein the plurality of weights are used to adjust the at least one target pulse sequence to result in the corrected pulse sequence.

Regarding claim 15, King and Li teach the limitations of claim 1, which this claim depends from.
King further teaches further comprising the MRI system [See Fig. 1, overall MRI apparatus is shown.].
	
Regarding claim 16, King and Li teach the limitations of claim 15, which this claim depends from.
King further teaches further comprising the at least one gradient coil [See Fig. 1, gradient coils 139 are shown.].

Regarding claim 29, the same reasons for rejection as claim 1 above also apply to this claim. Claim 29 is merely the method version of apparatus claim 1.

Regarding claim 55, the same reasons for rejection as claim 1 above also apply to this claim. Claim 55 is merely the non-transitory computer-readable storage medium version of apparatus claim 1.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Li,  and in further view of Kaufman (US 5,227,728).

Regarding claim 6, King and Li teach the limitations of claim 4, which this claim depends from.
	Li further teaches wherein each of the plurality of weights is determined using at least one previously-obtained hysteresis measurement [See page 151. See also rest of reference.].
	However, King and Li are silent in teaching at least one previously-obtained hysteresis measurement obtained with a multi-element probe.
	Kaufman further teaches at least one previously-obtained hysteresis measurement obtained with a multi-element probe [See Col. 4, lines 46-62 and Col. 5, lines 37-51, wherein arrayed Hall probes can be used to measure the net magnetization (which includes hysteresis) as well as other types multi-element probes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li and the teachings of Kaufman because Kaufman teaches that it is known in the art to use multi-element probes, such as arrayed Hall probes, to measure the magnetic fields (including effects of hysteresis) in a MRI apparatus [Kaufman -See Col. 4, lines 46-62 and Col. 5, lines 37-51].

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of previously cited Li, and in further view of Kaufman (US 5,250,901. Herein referred to as ‘901 to not be confused with the above cited Kaufman.).

Regarding claim 7, King and Li teach the limitations of claim 1, which this claim depends from.
	King further teaches wherein the MRI system includes a ferromagnetic elements [See Col. 2, lines 51-67.], and wherein the hysteresis model represents effects of hysteresis induced at least in the ferromagnetic element by operation of the at least one gradient coil [See Fig. 4 and Col. 2, lines 51-67. See also rest of reference.].
	Li further teaches a ferromagnetic yoke [Page 149]. 
	However, King is silent in teaching wherein the hysteresis model represents effects of hysteresis induced at least in the ferromagnetic yoke. 
	‘901, which is also in the field of MRI, teaches wherein the MRI system includes a ferromagnetic yoke [Fig. 6, see iron yoke.], and wherein the hysteresis model represents effects of hysteresis induced at least in the ferromagnetic yoke by operation of the at least one gradient coil [Col. 4, lines 38-51, wherein hysteresis caused by iron materials can be compensated for. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li with the teachings of  ‘901 because King and Li teaches ferromagnetic elements in MRI apparatuses and a magnet and ‘901 teaches that it is known in the art to replace magnets with magnets with ferromagnetic yokes [‘901 – Fig. 6; Col. 6, lines 40-44]. 

Regarding claim 18, King and Li teach the limitations of claim 17, which this claim depends from.
	Li further teaches wherein the ferromagnetic yoke comprises: a frame comprising ferromagnetic material [See Fig. 1]. 
	King and Li are silent in teaching wherein the ferromagnetic yoke comprises: a first plate comprising ferromagnetic material; a second plate comprising ferromagnetic material; and a frame comprising ferromagnetic material coupled to the first plate and the second plate.
	‘901 further teaches wherein the ferromagnetic yoke comprises: a first plate comprising ferromagnetic material [Fig. 6, iron yoke 50. Col. 7, lines 53-59, wherein the yoke includes end plates.]; a second plate comprising ferromagnetic material [Fig. 6, iron yoke 50. Col. 7, lines 53-59, wherein the yoke includes end plates.]; and a frame comprising ferromagnetic material coupled to the first plate and the second plate [Fig. 6, iron yoke 50. Col. 7, lines 53-59, wherein the yoke includes 4 posts that are used to support the end plates.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li with the teachings of ‘901 because King and Li teach ferromagnetic elements in MRI apparatuses and a magnet and ‘901 teaches that it is known in the art to replace magnets with magnets with ferromagnetic yokes [‘901 – Fig. 6; Col. 6, lines 40-44]. 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of previously cited Li, and in further view of Ma (EP 1 004 892).

Regarding claim 8, King and Li teaches the limitations of claim 1, which this claim depends from.
	However, King and Li are silent in teaching wherein determining the corrected pulse sequence comprises iteratively determining the corrected pulse sequence.
	Ma, which is also in the field of MRI, teaches wherein determining the corrected pulse sequence comprises iteratively determining the corrected pulse sequence [¶0033-0037 and Fig. 12-13, wherein an iterative correction is used. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li with the teachings of Ma because all said references teach methods, related to MRI, to correct for hysteresis and because Ma teaches that it is known in the art to process a pulse sequence iteratively so that each gradient is individually corrected for and teaches that it is beneficial to use iterative corrections so each correction is within an error tolerance [Ma – Fig. 12. See also rest of reference.].

Regarding claim 9, King, Li and Ma teach the limitations of claim 8, which this claim depends from.
	King further teaches determining a final corrected pulse sequence and the hysteresis model, wherein controlling the at least one gradient coil comprises driving the at least one gradient coil with a final gradient pulse sequence of the final corrected pulse sequence such that a strength of a gradient field formed in at least a portion of an imaging region of the MRI system is a target magnetic field strength value [Figs. 9-10, wherein the reset gradient waveforms correct the pulse sequence such that there is no residual magnetization. See also rest of reference.].
	However, King and Li are silent in teaching wherein iteratively determining the corrected pulse sequence comprises: 8837682.1Application No.: 16/684,9764 Docket No.: 00354.70033US01 Reply to Office Action of December 9, 2020 determining an initial corrected pulse sequence based on the target pulse sequence and the hysteresis model; and determining a final corrected pulse sequence based on the initial corrected pulse.
	Ma, which is also in the field of MRI, teaches wherein iteratively determining the corrected pulse sequence comprises: 
	determining an initial corrected pulse sequence based on the target pulse sequence and the hysteresis model [¶0033-0037, wherein the calibration process uses a pulse sequence that is iteratively corrected. See also rest of reference.]; and 
	determining a final corrected pulse sequence based on the initial corrected pulse sequence and the hysteresis model [¶0033-0037, wherein the calibration process uses a pulse sequence that is iteratively corrected. See also rest of reference.], 
	wherein controlling the at least one gradient coil comprises driving the at least one gradient coil with a final gradient pulse sequence of the final corrected pulse sequence such that a strength of a gradient field formed in at least a portion of an imaging region of the MRI system is a target magnetic field strength value [¶0033-0037 and Fig. 12-13, wherein the final corrected pulse sequence parameters are stored in the look-up table to be used in a further pulse sequence. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li with the teachings of Ma because all said references teach methods, related to MRI, to correct for hysteresis and because Ma teaches that it is known in the art to process a pulse sequence iteratively so that each gradient is individually corrected for and teaches that it is beneficial to use iterative corrections so each correction is within an error tolerance [Ma – Fig. 12. See also rest of reference.].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of previously cited Li, and in further view of Miyawaki (US 2006/0192558).

Regarding claim 12, King and Li teach the limitations of claim 1, which this claim depends from.
	King further teaches wherein the corrected pulse sequence comprises a corrected gradient pulse sequence [See Figs. 9-10 and rest of reference.].
	However, King and Li are silent in teaching determining the corrected gradient pulse sequence comprises determining an amplitude of every pulse of the corrected gradient pulse sequence by iterating from a beginning gradient pulse of the corrected gradient pulse sequence to a final gradient pulse of the corrected gradient pulse sequence, wherein the amplitude of a particular corrected gradient pulse of the corrected gradient pulse sequence is based on at least one previous corrected gradient pulse of the corrected gradient pulse sequence.
	Miyawaki, which is also in the field of MRI, teaches wherein the corrected pulse sequence comprises a corrected gradient pulse sequence and determining the corrected gradient pulse sequence comprises determining an amplitude of every pulse of the corrected gradient pulse sequence by iterating from a beginning gradient pulse of the corrected gradient pulse sequence to a final gradient pulse of the corrected gradient pulse sequence [Fig. 19 and ¶0193, wherein each gradient pulse is corrected, see Correction Magnetic Field Line. See also rest of reference.], wherein the amplitude of a particular corrected gradient pulse of the corrected gradient pulse sequence is based on at least one previous corrected gradient pulse of the corrected gradient pulse sequence [¶0193, wherein the correction magnetic field applied in period of n+1 is the same as the one in period of n. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li with the teachings of Miyawaki because all references in the field of correcting residual magnetization in MRI and because Miyawaki teaches that it is known in the art to iteratively correct each gradient pulse of an MRI pulse sequence. This enables the correction of the residual magnetic field that constantly reflects in real time the application history of the gradient magnetic field up to that time, and also enables the steady and precise correction of the residual magnetic field that expresses the anaclisis of complicated application history [Miyawaki - ¶0195]. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Li, and in further view of Sueoka (US 2013/0154642).

Regarding claim 13, King and LI teach the limitations of claim 1, which this claim depends from.
	King further teaches the transmit coil and a receive coil [Fig. 1, transmit coil and receive coil 152. See also rest of reference.].
	However, King and Li are silent in teaching wherein determining the corrected pulse sequence comprises determining a corrected transmit radio frequency (RF) pulse sequence used to control a RF transmit coil and/or a corrected receive RF pulse sequence used to control a RF receive coil.
	Sueoka, which is also in the field of MRI, teaches wherein determining the corrected pulse sequence comprises determining a corrected transmit radio frequency (RF) pulse sequence used to control a RF transmit coil and/or a corrected receive RF pulse sequence used to control a RF receive coil [Abstract; ¶0029. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li with the teachings of  Sueoka because King and Li teach correcting hysteresis effects and Sueoka also teaches a method of correcting hysteresis [See Fig. 5-6 of Sueoka. See also rest of reference.]. Sueoka also teaches that it would be beneficial to correct the center frequency of RF pulses to further improve the quality of the acquired MRI signals [Sueoka - ¶0010-0012; ¶0029].

Regarding claim 14, King, Li, and Sueoka teach the limitations of claim 13, which this claim depends from.
	King and Li are silent in teaching wherein: determining a corrected transmit RF pulse sequence comprises adjusting a center frequency or phase of a transmit RF pulse of the corrected transmit RF pulse sequence.
	Sueoka further teaches wherein: determining a corrected transmit RF pulse sequence comprises adjusting a center frequency or phase of a transmit RF pulse of the corrected transmit RF pulse sequence [Abstract; ¶0029; Fig. 8 all show that the corrected center frequencies are used and then data is acquired from the corrected center frequency. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Li with the teachings of  Sueoka because King and Li teach correcting hysteresis effects and Sueoka also teaches a method of correcting hysteresis [See Fig. 5-6 of Sueoka. See also rest of reference.]. Sueoka also teaches that it would be beneficial to correct the center frequency of RF pulses to further improve the quality of the acquired MRI signals [Sueoka - ¶0010-0012; ¶0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896